 
 
IV 
111th CONGRESS
2d Session
H. RES. 1166 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Owens submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Directing the Clerk of the House of Representatives to establish and implement a process under which members of the public may view the proceedings of the House and the committees of the House online. 
 
 
1.Online Public Viewing of House and Committee Proceedings 
(a)Establishment and Implementation of ProcessThe Clerk of the House of Representatives shall establish and implement a process under which members of the public may view the proceedings of the House and the proceedings of committees of the House online through official public Internet sites of the House. 
(b)RegulationsThe Clerk shall carry out this resolution in accordance with regulations promulgated by the Committee on House Administration. 
 
